
	
		III
		110th CONGRESS
		2d Session
		S. RES. 711
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Ms. Collins (for
			 herself, Mrs. Feinstein,
			 Ms. Snowe, Ms.
			 Landrieu, Ms. Stabenow, and
			 Mrs. Clinton) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the tragic and senseless death
		  by stoning of a 13-year-old girl from Somalia.
	
	
		Whereas a child from Somalia, identified as Aisha Ibrahim
			 Duhulow, was raped by 3 men, and when her family reported the rape to
			 authorities of the al-Shabaab militia that control the city of Kismayu,
			 Somalia, she was accused of adultery and ordered to be stoned;
		Whereas, in October 2008, Aisha Ibrahim Duhulow was stoned
			 to death by 50 militant men before 1,000 witnesses in a public stadium;
		Whereas al-Shabaab, some of whose members are affiliated
			 with al Qaeda, is a violent and brutal extremist group that has used
			 intimidation and committed human rights violations to undermine the
			 Transitional Federal Government of Somalia and threaten activists in civil
			 society working to bring about peace through political dialogue and
			 reconciliation;
		Whereas, on February 29, 2008, Secretary of State
			 Condoleezza Rice designated al-Shabaab as a foreign terrorist organization
			 pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)
			 and placed the organization on the list of specially designated global
			 terrorists established under the International Emergency Economic Powers Act
			 and initiated under Executive Order 13224;
		Whereas the 2007 Country Report on Human Rights Practices
			 in Somalia, released on March 11, 2007, by the Department of State, cited the
			 poor human rights situation in Somalia, including
			 unlawful and politically motivated killings, official impunity, and
			 discrimination and violence against women;
		Whereas stoning is a grave and serious violation of human
			 rights law, in which the victim is killed in an especially brutal way;
		Whereas stoning is practiced particularly on girls and
			 women accused of adultery;
		Whereas the United States Commission on International
			 Religious Freedom has condemned the death of Aisha Ibrahim Duhulow and called
			 on the United States Government to join other states in speaking out decisively
			 in international fora against such grave human rights abuses; and
		Whereas the United States Government continues to support
			 the efforts of those working to transform the troubled region of Somalia
			 through commitment to sound human rights practices, democratic and
			 representative government, economic recovery, and lasting peace and
			 reconciliation: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 tragic and senseless death by stoning of Aisha Ibrahim Duhulow;
			(2)urges the
			 international community to join the Senate in speaking out against this brutal
			 act; and
			(3)urges the
			 Transitional Federal Government of Somalia—
				(A)to undertake
			 robust efforts to protect women and children and to prevent acts of
			 institutionalized violence against women in Somalia;
				(B)to work to
			 strengthen the rule of law as part of the effort by the Transitional Federal
			 Government of Somalia to establish its authority;
				(C)to promote equal
			 and fair treatment of women; and
				(D)to end the
			 culture of impunity in Somalia.
				
